DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (WO 2013/117283 A1).
Regarding claims 1, 5-6, 8-11, 15-16, and 18-19, Young teaches a pack for smoking articles comprising a blank (see Figures 3 and 6) for producing a three-dimensional structure of paper, cardboard or plastic, in particular a package or the like, including at least three lateral surfaces (4-7) as well as at least one bottom and/or cover tab (8-9) for forming the three- dimensional structure in a folded state of the blank (see Figures 1-6), wherein at least two of the lateral surfaces and/or at least one of the lateral surfaces having the 
Regarding claims 2-3 and 12-13, Young teaches a package wherein at least one lateral surface connected by means of the groove line comprises at least two grooves produced by means of a laser, wherein a distance between points of impingement or intersection of the respective groove with the corresponding groove line is at least 50 % of a length of the groove line (see Fig. 6).
Regarding claims 4 and 14, Young teaches a package wherein the at least two grooves intersect each other or impinge on each other within the lateral surface (see Fig. 4).
Regarding claims 7 and 17, Young teaches a package wherein a depth of the groove is between 10 % and 80 % of a thickness of the corresponding lateral surface (see Page 7 lines 16-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734